Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows in view of correcting the obvious error in claim 1 (i.e. it is noted that claim 12 recites a controller performing the same feature); and providing missing information for U.S. application stated in the specification.

In The Claims:
 	(1)	Claim 1, lines 13-14, “that exposes perform a scanning operation” is deleted.
	In The Specification:
	(1)	In paragraph 2, line 2, --16/534,838-- is inserted.
	(2)	In paragraph 2, line 3, --16/534,855-- is inserted.
(3)	In paragraph 2, line 4, --16/534,885-- is inserted.
(4)	In paragraph 2, line 5, --16/534,910-- is inserted.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-11, the prior art fails to disclose or make obvious a sensor array having a plurality of sensor rows, each sensor row comprising, in addition to the other recited features of the claims, the details and functions of a group of two or more enhanced-resolution ambient-light sensor channels, wherein each enhanced-resolution ambient light channel including a channel specific input aperture and a photosensor; a logic circuit; and a controller in the manner recited in claim 1.
Regarding claims 12-19, the prior art fails to disclose or make obvious a scanning imaging system comprising, in addition to the other recited features of the claim, the details and functions of a group of two or more enhanced-resolution ambient-light sensor channels, wherein each enhanced-resolution ambient light channel including a channel specific input aperture, a photosensor, and a plurality of registers; an arithmetic logic circuit and a controller in the manner recited in claim 12.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pacala et al (US 2020/0036959) is cited for disclosing an optical system for collecting distance information within a field.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/            Primary Examiner, Art Unit 2878